Citation Nr: 1013988	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  04-32 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than March 26, 
2002, for service connection for irritable bowel syndrome.

2.  Entitlement to an increased rating for supraventricular 
tachycardia, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1944 to July 
1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for supraventricular tachycardia, currently 
rated as 10 percent disabling, and a June 2003 rating 
decision that granted service connection and assigned a 10 
percent rating for irritable bowel syndrome, effective March 
26, 2002. 

In May 2007, the Board denied the Veteran's claims for an 
earlier effective date for IBS and an increased rating for 
supraventricular tachycardia.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a Joint Motion for Remand, in an October 
2009 Order, the Court vacated the Board decision with respect 
to the above claims and remanded those claims to the Board 
for readjudication, in accordance with the Joint Motion.

In October 2009, the Board sent the Veteran a letter 
informing him that he had 90 days to submit additional 
evidence in support of his claims.  After that time period 
expired, the Veteran submitted written correspondence, dated 
in April 2010, in which he indicated that he had changed his 
representation from Disabled American Veterans to the private 
attorney who had represented him when his appeal was before 
the Court.  Additionally, the Veteran, through his attorney, 
requested that the Board stay the case for an additional 90 
days in order to afford him the opportunity to submit new 
evidence directly to the Board.  38 C.F.R. § 20.1304(b) 
(2009).  However, in light of the Board's decision to grant 
the claim for an earlier effective date for IBS and remand 
the claim for an increased rating for supraventricular 
tachycardia for examination to comply with the Joint Motion 
request, any additional stay in adjudication at the Board 
level would not benefit the Veteran and would unnecessarily 
delay and burden agency resources.  Sondel v. West, 13 Vet. 
App. 213 (1999).  On remand, the Veteran and his 
representative can submit additional evidence in support of 
the increased rating claim.



This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to an increased rating for 
supraventricular tachycardia is REMANDED to the RO.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran 
filed an informal claim for entitlement to service connection 
for irritable bowel syndrome (IBS) on February 16, 1996. 

2.  Service connection for IBS was granted in a June 2003 
rating decision, effective March 26, 2002.

3.  The competent evidence shows that it is as likely as not 
that the Veteran's IBS was caused or aggravated by his 
surgical treatment for colon cancer at a VA Medical Center in 
January 1991, and that the condition was not the result of 
his own willful misconduct.


CONCLUSION OF LAW

The criteria for an earlier effective date of February 16, 
1996, for the grant of service connection for irritable bowel 
syndrome, subject to the provisions of 38 U.S.C.A. § 1151 in 
effect prior to October 1, 1997, have been met.  38 U.S.C.A. 
§§ 1151 (West 1991); 38 C.F.R. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.358, 3.800 (1996); 38 C.F.R. § 3.400 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2009).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2009).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  An informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2009); Norris v. West, 12 Vet. App. 413 
(1999).

The issue now on appeal arose from the RO's grant of benefits 
for IBS, effective March 26, 2002, which is the date that the 
Veteran applied for service connection for that disability, 
claimed as secondary to his service-connected colon cancer.  
The Veteran now contends that he submitted prior 
communications to VA that constituted claims for service 
connection for IBS and, thus, an earlier effective date is 
warranted.  Specifically, he asserts that those prior 
communications effectively raised a claim of service 
connection for IBS on a direct basis, as secondary to his 
service-connected tenesmus and incontinence, and as a result 
of VA surgical treatment for colon cancer pursuant to the 
provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.358, 3.800 (1996).  

Under the version of 38 U.S.C.A. § 1151 in effect at the time 
of the Veteran's informal claim, where a Veteran suffers an 
injury or aggravation of an injury as a result of VA medical 
treatment, and the injury or aggravation results in 
additional disability, then compensation shall be awarded in 
the same manner as if the additional disability or death were 
service connected.  38 U.S.C.A. § 1151 (West 1991).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, reasonable doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

To qualify for compensation under 38 U.S.C.A. § 1151, a 
disability must not have been the result of the Veteran's 
willful misconduct, and must have been caused by VA hospital 
care, medical or surgical treatment, or examination.  The 
additional disability must not merely be coincidental with 
the VA hospitalization, medical, or surgical treatment.  
Proof of aggravation, in the absence of evidence satisfying 
the causation requirement, will not suffice to make the 
additional disability or death compensable.  38 C.F.R. § 
3.358(c)(1)(2) (2009).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the Veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  
38 C.F.R. § 3.358(b)(1), (2) (2009).

With respect to claims filed prior to October 1, 1997, claims 
under 38 U.S.C.A. § 1151 did not require that a Veteran show 
fault or negligence on the part of VA in order to be eligible 
for compensation benefits for a disability resulting from VA 
medical treatment or vocational rehabilitation.  Brown v. 
Gardner, 115 S. Ct. 552 (1994).

The record reflects that the Veteran underwent surgery for 
colon cancer at a VA Medical Center in January 1991.  
Subsequent VA medical records and reports of VA examinations 
conducted in June and August 1993 show that he was treated 
for symptoms of constipation and diarrhea, frequent bowel 
movements, an increase in bowel action, excessive gas, 
abdominal bloating, and pain in the upper left quadrant and 
lower portion of his abdomen.  Those VA medical records also 
indicate that the Veteran was diagnosed with tenesmus, bowel 
and bladder incontinence, and a spastic colon.  Spastic colon 
is the term previously used to refer to IBS, which is a 
functional, commonly psychosomatic, disorder of the colon 
characterized by the secretion and passage of large amounts 
of mucus, by constipation alternating with diarrhea, and by 
cramping abdominal pain.  Kirwin v. Brown, 8 Vet. App. 148 
(1995).

In a December 1993 rating decision, the Veteran was granted 
service connection for colon cancer due to radiation exposure 
in service and certain post-operative residual conditions.  
Then, in February 1995, the RO severed service connection 
because information was received that showed the Veteran's 
radiation exposure was insufficient to cause the disease.  
38 C.F.R. § 3.311 (1994).  However, in December 1995, the RO 
granted compensation and a 10 percent rating for tenesmus and 
bowel incontinence caused by his VA surgical treatment for 
colon cancer, effective May 1, 1995.  38 U.S.C.A. § 1151 
(West 1991). 

The Veteran submitted a letter, received on February 16, 
1996, in which he expressed disagreement with the 10 percent 
rating and requested that his symptoms of constipation, 
diarrhea, frequent bowel movements, and abdominal bloating be 
evaluated under the diagnostic code of the VA Rating Schedule 
pertaining to irritable bowel syndrome.  38 C.F.R. §4.114, 
Diagnostic Code 7319.  

The record thereafter shows that the Veteran has continued to 
receive treatment for IBS-related symptoms.  He underwent a 
VA examination in November 1999 in which he was noted to be 
on medication for an irritable bowel type problem manifested 
by fecal incontinence with loss of sphincter control, fecal 
staining of clothing, and the need to wear a perineal pad.  
The VA examiner expressly noted that the Veteran's symptoms 
had developed subsequent to his January 1991 colon cancer 
surgery.

In March 2000, the RO granted an increased rating of 30 
percent, effective March 24, 1999, for tenesmus and bowel 
incontinence based on the criteria related to impairment of 
sphincter control.  38 C.F.R. §4.114, Diagnostic Code 7332.  
In the decision, the RO discussed the Veteran's symptoms of 
alternating constipation and diarrhea, but did not mention 
his abdominal pain or address the rating criteria for IBS.  

In a May 2000 letter, the Veteran again expressed 
disagreement and requested consideration for a rating under 
the criteria for IBS.  In a forwarding letter, the Veteran's 
representative clarified the Veteran's intent as a claim for 
service connection for IBS.  The Veteran did not specify 
whether the claim was for direct service connection, for 
additional compensation under 38 U.S.C.A. § 1151, or as 
secondary to tenesmus and bowel incontinence.  No statement 
of the case was issued, and no appeal ensued.  

In September 2002, the Veteran submitted a claim for service 
connection for IBS, claimed as secondary to colon cancer.  
Thereafter, in a June 2003 rating decision, the RO granted 
service connection for that disability, effective March 26, 
2002, the same date as the Veteran's award for colon cancer.

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for IBS 
was submitted prior to March 26, 2002, the Board finds that 
the Veteran filed an informal claim for benefits related to 
that disability on February 16, 1996.  That is the date the 
Veteran first requested that his IBS-related symptoms be 
considered under the specific diagnostic code pertaining to 
that disability.  In so doing, the Veteran demonstrated that 
he was interested primarily in the benefits to which he might 
be entitled as a result of those symptoms.  Accordingly, the 
Board finds that the Veteran's February 16, 1996, statement 
satisfied the requirements for an informal claim for benefits 
related to IBS.  

The Board recognizes that the RO construed the Veteran's 
February 1996 statement as a request for an increased rating 
for his service connected tenesmus and bowel incontinence, 
rather than as a separate claim for service connection for 
IBS.  Nevertheless, the Board finds that the Veteran's IBS 
constitutes a separately diagnosed disability from his 
tenesmus and bowel incontinence, and, thus, his request for 
benefits for IBS should have been considered as a separate 
and distinct claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).

The Board is also cognizant that the Veteran did not 
specifically request service connection for IBS when he filed 
his claim in February 1996.  Nevertheless, an informal claim 
need not expressly identify the benefit sought, or the 
provision which corresponds to the benefits sought, but 
rather need only evidence a belief that entitlement to 
benefits exists.  38 C.F.R. §§ 3.1(p), 3.155(a) (2009); 
Douglas v. Derwinski, 2 Vet. App. 103 (1992); Douglas v. 
Derwinski, 2 Vet. App. 435 (1992); Akles v. Derwinski, 1 Vet. 
App. 118 (1991) (to require that Veterans enumerate which 
sections they found applicable to their requests for benefits 
would change the nonadversarial atmosphere in which VA claims 
are adjudicated).  The February 16, 1996, statement clearly 
indicated that the Veteran believed he was entitled to 
benefits as a result of symptoms related to IBS.  
Accordingly, the Board finds that statement met the criteria 
for an informal claim for service connection for that 
disability.

The next question before the Board is whether a formal claim 
for service connection for chronic IBS was received within 
one year of the filing of the informal claim for benefits.  
38 C.F.R. § 3.155 (2009); Norris v. West, 12 Vet. App. 413 
(1999).  The Veteran filed a formal service connection claim 
for that disability in May 2000, which is more than one year 
after the RO received his informal claim.  However, in this 
case VA did not fulfill the requirements of 38 C.F.R. § 
3.155(a) by forwarding the Veteran an application form once 
his informal claim had been received.  Accordingly, the one-
year filing period for such application did not begin to run.  
Thus, because the one-year filing period was never triggered, 
the February 1996 date of the Veteran's informal claim must, 
as a matter of law, be accepted as the date of his claim or 
application for purposes of determining an effective date 
under 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 
3.1(p), 3.400(o), 3.155(a), 3.157(b)(1) (2009); Servello v. 
Derwinski, 3 Vet. App. 196 (1992); Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

Having determined that the Veteran's IBS claim was filed on 
February 16, 1996, the Board must now consider whether he was 
entitled to service connection for that disability prior to 
or as of that date.  

At the time the Veteran filed his February 1996 claim, he did 
not specify whether he was seeking benefits for IBS pursuant 
to 38 U.S.C.A. § 1151, and he was ultimately granted service 
connection for that disability under a different theory of 
entitlement.  However, VA is required to consider all 
theories of entitlement raised either by the claimant or by 
the evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  

Here, the record reflects that the Veteran developed IBS 
subsequent to his January 1991 VA colon cancer surgery.  
Moreover, the November 1999 VA examiner expressly related the 
Veteran's IBS  symptoms to that January 1991 surgery.  
Furthermore, at the time the Veteran filed his February 1996 
claim, he was already service connected under 38 U.S.C.A. 
§ 1151 for an additional disability (tenesmus and bowel 
continence) following his January 1991 surgery.  
Consequently, the Board finds that the evidence of record 
required VA to consider whether service connection for IBS 
was also warranted pursuant to 38 U.S.C.A. § 1151.

The Board finds that the evidence of record shows that the 
Veteran met the criteria for service connection for IBS under 
the provisions of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997.  The Veteran does not contend, nor does the 
evidence of record show, that his IBS was the result of VA 
medical treatment that was careless, negligent, lacked proper 
skill, or involved an error in judgment, or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  
However, unlike the current version of 38 U.S.C.A. § 1151, 
the version in effect when the Veteran filed his February 
1996 claim did not require a showing of VA fault or 
negligence.  All that was required was that the disability be 
shown to be caused or aggravated by VA medical treatment or 
vocational rehabilitation.  Brown v. Gardner, 115 S. Ct. 552 
(1994).  The Veteran met this burden of proof by presenting 
VA medical records and examinations showing that his IBS-
related symptoms had their onset following his January 1991 
colon cancer surgery.  Moreover, while those symptoms were 
not expressly related to the Veteran's January 1991 surgery 
until his November 1999 VA examination, they clearly existed 
at the time he filed his February 1996 claim for benefits.  
It follows, therefore, that the correct effective date of 
service connection for IBS is February 16, 1996.

In light of the foregoing, the Board finds that on February 
16, 1996, when the Veteran filed his initial claim, he had 
IBS, for which service connection was warranted under 
38 U.S.C.A. § 1151.  Thus, the Board finds that the correct 
effective date for service connection for IBS is February 16, 
1996, the date of his initial claim.  All reasonable doubt 
has been resolved in favor the Veteran in making this 
decision.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  An effective date earlier than February 
16, 1996, is not warranted because there are no earlier 
claims for benefits of record.  


ORDER

An effective date of February 16, 1996, but not earlier, for 
the grant of service connection for irritable bowel syndrome 
is granted.

REMAND

The Board regrets the additional delay in this appeal.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the Veteran's claim for an increased 
rating for supraventricular tachycardia requires additional 
development.

The Veteran contends that he is entitled to a 30 percent 
rating under DC 7010, the diagnostic criteria governing 
supraventricular arrhythmias.  His heart disability has been 
rated under both DC 7010 and the rating criteria for 
tachycardia in effect prior to January 12, 1998.  62 Fed. 
Reg. 65,207 (Dec 11, 1997).  The old rating criteria provided 
for a 10 percent rating for infrequent tachycardia attacks 
and a 30 percent rating for severe, frequent attacks.  
38 C.F.R. § 4.104, DC 7013 (1996).  Under the revised rating 
criteria, a 10 percent rating is warranted for 
supraventricular arrhythmias of one to four episodes per year 
of paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by electrocardiogram (ECG) or Holter 
monitor.  A 30 percent rating requires paroxysmal atrial 
fibrillation or other supraventricular tachycardia with more 
than four episodes per year documented by ECG or Holter 
monitor.  38 C.F.R. § 4.104, DC 7010 (2009). 

The data from VA Holter monitor tests conducted in January 
1992, February 1996, and August 2003 are not yet of record.  
Additionally, while the record reflects that the Veteran had 
a VA cardiology clinic appointment scheduled for July 2003 
and has received ongoing VA medical treatment for his heart 
disability and other health problems since that time, no VA 
medical records dated after January 2003 have been associated 
with the claims folder.  Because it thus appears that there 
are outstanding VA medical records pertinent to the Veteran's 
claim, those records should be obtained on remand.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

A remand is also warranted for an additional VA medical 
examination.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  When 
available evidence is too old for adequate rating of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  In this case, the Veteran's last VA 
cardiology examination, conducted in January 2003, is remote, 
and he has reportedly required additional treatment for his 
heart problems since that time.  Because there may have been 
a significant change in the Veteran's condition, the Board 
finds that a new examination is needed to address the current 
severity of his heart disability.  

Moreover, while the January 2003 VA examiner referenced the 
Veteran's medical records, that examiner did not indicate 
that the findings were based on a review of all pertinent 
evidence in the claims folder.  Additionally, the claims 
folder did not contain the results of the Veteran's January 
1992, February 1996, and August 2003 VA Holter monitor tests 
or his most recent VA medical records.  To ensure a thorough 
examination and evaluation, the Veteran's disability must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2009).  
Therefore, the Veteran should be afforded a VA examination 
that includes a review of the claims folder, including all 
additional VA medical records obtained pursuant to this 
remand and any other evidence that the Veteran and his 
attorney submit in support of his claim.  Furthermore, in 
light of the foregoing, that new VA examination should take 
into account the rating criteria for tachycardia in effect 
prior to and since January 12, 1998.  38 C.F.R. § 4.104, DC 
7013 (1996); 38 C.F.R. § 4.104, DC 7010 (2009).

Finally, in a 2003 statement, the Veteran indicated that his 
cardiologist had told him that each "run" on a Holter 
recording was to be considered an "episode" of paroxysmal 
atrial fibrillation or other supraventricular tachycardia for 
the purposes of rating his disability under DC 7010.  
However, the Board determined in its May 2007 decision that 
an "episode" instead constituted a manifestation of 
symptoms that interfered with the Veteran's activities of 
daily living, employment, or overall health posture and for 
which the Veteran sought medical evaluation and care.  
Pursuant to the Joint Motion for Remand, the Court found the 
Board's definition of an "episode" to be inadequate.  As it 
remains unclear from the evidence of record how many 
"episodes" of tachycardia, documented by ECG or Holter 
monitor, the Veteran has experienced in the past year, the 
Board finds that, on remand, he should be afforded a VA 
examination and opinion that expressly addresses that 
question.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Nashville, Tennessee, 
dated from February 2003 to the present.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected heart disability 
(supraventricular tachycardia).  The 
claims folder should be reviewed by the 
examiner, and the examination report 
should reflect that review.  The examiner 
should provide a rationale for the opinion 
and reconcile it with all pertinent 
evidence of record, including the results 
of the January 1992, February 1996, and 
August 2003 VA Holter monitor tests, the 
January 2003 VA cardiology examiner's 
report, and the Veteran's lay statements 
regarding his episodes of tachycardia and 
related heart symptoms.  Specifically, the 
VA examiner should address the following: 

a)  Identify all pathology related to the 
Veteran's service-connected heart 
disability.  Conduct all necessary tests 
and elicit clinical findings so that both 
the old and new rating criteria may be 
applied.  38 C.F.R. § 4.104, DC 7013 
(1996); 38 C.F.R. § 4.104, DC 7010 
(2009).  

b)  Determine the frequency of any 
tachycardia attacks and specify whether 
they are infrequent or severe and 
frequent in nature.  

c)  State how many episodes of paroxysmal 
atrial fibrillation or other 
supraventricular tachycardia, documented 
by an electrocardiogram or Holter 
monitor, the Veteran has experienced in 
the past year.  Explain what constitute 
and episode of paroxysmal atrial 
fibrillation or supraventricular 
tachycardia.

3.  Then, readjudicate the claim on appeal.  
If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case that notifies the Veteran of the 
applicable rating criteria, including the 
rating criteria for tachycardia in effect 
prior to and since January 12, 1998.  
62 Fed. Reg. 65,207 (Dec 11, 1997); 
38 C.F.R. § 4.104, DC 7013 (1996); 38 C.F.R. 
§ 4.104, DC 7010 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


